UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number 1-13669 TALON INTERNATIONAL, INC. (Exact Name of Issuer as Specified in its Charter) Delaware 95-4654481 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 21900 Burbank Boulevard, Suite 270 Woodland Hills, California 91367 (Address of Principal Executive Offices) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] At August 8, 2014, the issuer had 92,267,831 shares of Common Stock, $.001 par value, issued and outstanding. TALON INTERNATIONAL, INC. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and Decemebr 31, 2013 3 Consolidated Statements of Operations and Comprehensive Income for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 6. Exhibits 36 2 TALON INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS June 30 , 4 December 31, (Un audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Deferred income tax assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Revolving credit loan Current portion of term loan payable Total current liabilities Term loan payable, net of current portion Deferred income tax liabilities Other liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ Equity: Common Stock, $0.001 par value, 300,000,000 shares authorized; 92,267,831 and 91,342,215 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 TALON INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30 , Six Months Ended June 30 4 4 Net sales $ Cost of goods sold Gross profit Sales and marketing expenses General and administrative expenses Total operating expenses Income from operations Interest expense (income), net ) Income before provision for income taxes Provision for income taxes, net Net income $ Series B Preferred Stock liquidation preference increase - ) - ) Net Income (loss) applicable to Common S tock holders $ ) Per share amounts: Net income $ Net income applicable to Preferred Stockholders ) ) Basic and diluted net income (loss) applicable to Common Stockholders $ ) Weighted average number of common shares outstanding - Basic Weighted average number of common shares outstanding - Diluted Net income $ Other comprehensive income from foreign currency translation Total comprehensive income $ See accompanying notes to consolidated financial statements. 4 TALON INTERNATIONAL , INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 , 4 Cash flows from operating activities : Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on disposal of equipment ) ) Amortization of deferred financing cost - Stock based compensation Deferred income taxes, net Bad debt expense (recoveries), net ) Inventory valuation provisions, net Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) Other assets. ) ) Accounts payable and accrued expenses Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of equipment Acquisitions of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities : Payments of term loan payable ) - Payments related to taxes on the exercise of stock options and settlement of RSUs ) - Proceeds from exercise of stock options - Payments of capital leases - ) Net cash (used in) financing activities ) ) Net effect of foreign currency exchange translation on cash ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 5 TALON INTERNATIONAL , INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Supplemental disclosures of cash flow information: Six Months Ended June 30 , 4 Cash received (paid) during the period for: Interest paid $ ) $ ) Interest received $ $ Income tax received (paid), net (principally foreign) $ $ ) Non-cash financing activities: Series B preferred stock liquidation preference increase $ - $ ) Non-cash exercise of stock options and settlement of RSUs in common stock $ $ Effect of foreign currency translation on net assets $ $ See accompanying notes to consolidated financial statements. 6 TALON INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note1. Presentation of Interim Information The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X. Certain information and footnote disclosures normally included in comprehensive financial statements have been condensed or omitted pursuant to such rules and regulations, although the management of Talon International, Inc. and its consolidated subsidiaries (collectively, the “Company”) believes that the disclosures made are adequate to make the information not misleading. These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. Note 2. Summary of Significant Accounting Policies A complete description of the Company’s Significant Accounting Policies is included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, and should be read in conjunction with these unaudited consolidated financial statements. The Significant Accounting Policies noted below are only those policies that have changed materially or have supplemental information included for the periods presented here. Allowance for Accounts Receivable Doubtful Accounts The Company is required to make judgments as to the collectability of accounts receivable based on established aging policy, historical experience and future expectations. The allowances for doubtful accounts represent allowances for customer trade accounts that are estimated to be partially or entirely uncollectible. These allowances are used to reduce gross trade receivables to their net realizable value. The Company records these allowances based on estimates related to the following factors: (i) customer specific allowances; (ii) amounts based upon an aging schedule; and (iii) an estimated amount, based on our historical experience, for issues not yet identified. Bad debt recoveries, net for the three and six months ended June 30, 2014 were $(18,508) and $(9,094), respectively. Bad debt expense, net for the three and six months ended June 30, 2013 was $20,749 and $20,859, respectively. Fair Value Measurements Fair value is defined as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or a liability. As a basis for considering such assumptions, the fair value guidance establishes a three-tier value hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level1 - Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. Level2 - Includes other inputs that are directly or indirectly observable in the marketplace. Level3 - Unobservable inputs which are supported by little or no market activity. 7 TALON INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The fair value hierarchy also requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The Company’s financial instruments include cash and cash equivalents, accounts receivable, other assets, accounts payable, accrued expenses, revolving credit loan, term loan payable and other liabilities. The book value of the financial instruments is representative of their fair values. In accordance with this guidance, the Company measures its cash equivalents at fair value. The Company’s cash equivalents are classified within Level1. Cash equivalents are valued primarily using quoted market prices utilizing market observable inputs. At June 30, 2014 and December31, 2013, cash equivalents consisted of money market funds measured at fair value on a recurring basis; fair value of the Company’s money market funds was approximately $1,356,000 and $961,000, respectively. The Company adopted the Financial Accounting Standards Board (“FASB”) staff position that delayed the guidance on fair value measurements for non-financial assets and non-financial liabilities. The adoption of this guidance did not have a material impact on the Company's consolidated financial statements. Intangible Assets Intangible assets consist of the Talo n trade name acquired in a purchase business combination, patents, licenses, intellectual property rights and technology. Intangible assets acquired in a purchase business combination and determined to have an indefinite useful life are not amortized, but instead are tested for impairment at least annually in accordance with the provisions of FASB Accounting Standards Codification (“ASC”) 350, “ Intangibles - Goodwill and Other ”. Intangible assets with estimable useful lives are amortized over their respective estimated useful lives using the straight-line method, and are reviewed for impairment in accordance with the provisions of ASC 360, “ Property, Plant and Equipment ”. Costs incurred to renew or extend the term of recognized intangible assets are capitalized and amortized over the useful life of the asset. In July 2012, the FASB issuedAccounting Standards Update (“ASU”)2012-02, “ Intangibles – Goodwill and Other - Testing Indefinite-lived Intangible Assets for Impairment .”The updated guidance gives companies the option to first perform a qualitative assessment to determine whether it is more likely than not, defined as a likelihood of more than 50%, that an indefinite-lived intangible asset is impaired.If it is determined that it is more likely than not that an impairment exists, then the company is required to estimate the fair value of the indefinite-lived intangible assets and perform a quantitative impairment test in accordance with ASU 350-30. The updated guidance was effective for annual and interim indefinite lived intangibles asset impairment tests performed for fiscal years, and interim periods within those years, beginning after September 15, 2012. The adoption of this guidance did not have a material impact on the Company's consolidated financial statements. The Company completed the required assessment as of June 30, 2014 and December 31, 2013, and noted no impairment. 8 TALON INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Intangible assets as of June 30, 2014 and December 31, 2013 are as follows: June 30 , 4 December 31, Tradename - Talon trademark $ $ Intellectual property rights Less: Accumulated amortization (10 to 17 years) ) ) Intellectual property rights, net Intangible assets, net $ $ Amortization expense for intangible assets was $3,271 and $6,542 for the three and six months ended June 30, 2014, and $3,271 and $6,291 for the three and six months ended June 30, 2013, respectively. Convertible Preferred Stock The Company had classified its conditionally redeemable Series B Convertible Preferred shares, which were subject to redemption upon the occurrence of uncertain events not solely within the Company’s control, as temporary equity in the mezzanine section of the consolidated balance sheets, in accordance with the guidance enumerated in FASB ASC No. 480-10 “ Distinguishing Liabilities from Equity ”, FASB ASC No. 210 “ Classification and Measurement of Redeemable Securities ” and Rule 5-02.28 of Regulation S-X, when determining the classification and measurement of preferred stock (See Note 8). The Company evaluated the conversion option of the Series B Convertible Preferred shares in accordance with FASB ASC No. 470-20, “ Debt with Conversion and Other Options ”, Accounting for Convertible Securities with Beneficial Conversion Features (“BCF”) or Contingently Adjustable Conversion Ratios.The Series B Convertible Preferred shares were initially recorded at their fair value minus the BCF and minus preferred stock issuance costs, and then were subsequently adjusted for changes in the preferred stock value in accordance with the following guidelines: ● When an equity instrument is not currently redeemable, but it is probable that the equity instrument will become redeemable then changes in the redemption value are recognized as they occur, and the carrying amount of the instrument is adjusted to equal the current redemption value. An increase in the carrying amount of the instrument reduces income available to common stockholders in the calculation of earnings per share. ● When the liquidation preference increases on preferred shares, it is added to the preferred stock carrying amount, and reduces income available to common stockholders in the calculation of earnings per share. Accordingly, the Series B Convertible Preferred shares were reported at their liquidation preference amount. 9 TALON INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Classification of Expenses Costs of Goods Sold – Cost of goods sold primarily includes expenses related to inventory purchases, customs, duty, freight, overhead expenses and reserves for obsolete inventory. Overhead expenses primarily consist of quality assurance costs, warehouse and operations salaries, and other warehouse expense. Sales and Marketing Expenses – Sales and marketing expenses primarily include sales salaries and commissions, travel and entertainment, marketing, advertising and other sales and product development related costs. Marketing and advertising efforts are expensed as incurred. General and Administrative Expenses – General and administrative expenses primarily include administrative salaries, employee benefits, professional service fees, facility expenses, information technology costs, investor relations, travel and entertainment, depreciation and amortization, bad debts and other general corporate expenses. Interest Expense, net – Interest expense reflects the cost of borrowings and amortization of deferred financing costs. Interest expense for the three and six months ended June 30, 2014 totaled $110,457 and $222,221, respectively. Interest expense for the three and six months ended June 30, 2013 totaled $1,451 and $2,672, respectively. Interest income consists of earnings from cash held in interest bearing accounts. For the three and six months ended June 30, 2014 the Company recorded interest income of $843 and $1,336, respectively. For the three and six months ended June 30, 2013 the Company recorded interest income of $1,648 and $2,097, respectively. Foreign Currency Translation The Company has operations and holds assets in various foreign countries. The local currency is the functional currency for the Company’s subsidiaries in China and India. Assets and liabilities are translated at end-of-period exchange rates while revenues and expenses are translated at the average exchange rates in effect during the period. Equity is translated at historical rates and the resulting cumulative translation adjustments are included as a component of accumulated other comprehensive income until the translation adjustments are realized. Included in accumulated other comprehensive income were a cumulative foreign currency translation gain of $116,643 and $114,785 as of June 30, 2014 and December 31, 2013, respectively. Comprehensive Income Comprehensive income consists of net income and unrealized income (loss) on foreign currency translation adjustments. The foreign currency translation adjustment represents the net currency translation gains and losses related to our China and India subsidiaries, which have not been reflected in the net income for the periods presented. The Company reports comprehensive income in accordance with FASB ASU 2011-05, “ Presentation of Comprehensive Income ” (“ASU 2011-05”) and ASU2011-12, “
